Citation Nr: 0412926	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Boston, 
Massachusetts, which denied service connection for post-
traumatic stress disorder.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Because the veteran's service medical records appear to have 
been destroyed by fire in July 1973 at the National Personnel 
Records Center, VA has a greater duty to assist him in 
completing his claim.

In a February 2001 report from the Boston Vet Center, the 
counseling psychology intern indicated that he met with the 
veteran for three evaluation sessions between September 2000 
and October 2000.  These records are not contained within the 
veteran's file.  The RO should contact the Boston Vet Center 
and request all the veteran's treatment records dated 
September 2000 to the present.

In May 2001, the veteran underwent a VA psychiatric 
examination.  No diagnosis was given.  

Included in the veteran's claims file is an itemized 
statement of earnings from the Social Security Administration 
(SSA).  It is unclear whether at any time the veteran applied 
for or received social security disability benefits.  The RO 
should contact the Social Security Administration (SSA) and 
obtain a copy of any favorable or unfavorable disability 
determination along with all supporting medical records used 
to reach a decision.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for PTSD.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including those from the 
Boston Vet Center dated from September 
2000 to the present.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should contact the SSA and 
inquire whether the veteran is in 
receipt of SSA disability benefits.  If 
he is receiving disability benefits, 
the RO should obtain a copy of any 
favorable or unfavorable disability 
determination, with all supporting 
medical records.  

4.  The RO is to contact the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR), or any other 
appropriate organization and request 
information confirming the whereabouts 
of Company A, 1872nd Engineer Aviation 
Battalion from February 28, 1944 to 
January 3, 1946.  Of particular 
interest would be any information 
regarding deployment to Luzon, 
Philippines, and New Guinea, and 
Hiroshima, Japan.  All replies from 
these organizations are to be in 
writing and associated with the claims 
folder.

5.  After the above requested 
information has been received, the RO 
is to refer the May 2001 VA psychiatric 
examination to the examiner who 
performed the evaluation and request 
that he provide a diagnosis.  If the 
examiner is unavailable, the veteran 
should be afforded a VA psychiatric 
examination for purposed of determining 
whether he has PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




